 Las Vegas From Home.com Entertainment Inc. – Purchase and Sale Agreement
 
THIS PURCHASE AND SALE AGREEMENT (“this Agreement” or “the Agreement”) is
entered into this 12th day of April, 2011.


BETWEEN:


Las Vegas From Home.com Entertainment Inc. with registered office of Suite 1000
– 1177 West Hastings Street, Vancouver, BC, Canada V6E 2K3


(“Vendor”)


OF THE FIRST PART


AND


Intelimax Media Inc. with registered office of Suite 2320 - 555 West Hastings
St.
Vancouver, BC, Canada, V6B 4N4


(“Purchaser”)


OF THE SECOND PART


WHEREAS,


A.           The Purchaser, Intelimax Media Inc, their subsidiaries, affiliates,
associates and controlled entities (collectively referred to as the “Purchaser’s
Group”) is in the business of marketing and operating online gaming services in
the Global Market (the “Purchaser’s Business”).


B.           The Vendor, Las Vegas From Home.com Entertainment Inc. owns all
right and title to proprietary single and multiplayer Internet gaming software
(the “Vendor’s Business”);


 
1

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, in consideration of the premises and mutual covenants herein set
forth, the parties hereto agree as follows:


1.  
Representations and Warranties



1.1.  
To induce the Vendor to enter into this Agreement, the Purchaser represents and
warrants that:



1.1.1.  
It is duly incorporated, organized and validly existing under the laws of
British Columbia



1.1.2.  
It has good and sufficient capacity, power, authority and right to enter into,
execute and deliver this Agreement, to complete the transactions contemplated
hereby and to duly observe and perform the covenants and obligations contained
herein; and



1.1.3.  
All necessary corporate action has been taken by the Purchaser to authorize and
approve the execution and delivery of this Agreement, the completion of the
transactions contemplated hereby and the observance and performance of the
covenants and obligations contained herein.



1.2.  
To induce the Purchaser to enter into this Agreement, the Vendor represents and
warrants that:



1.2.1.  
It is duly incorporated, organized and validly existing under the laws of
Canada;



1.2.2.  
The Source Code (as hereinafter defined) and the Software (as hereinafter
defined) do not infringe the Intellectual Property Rights (as hereinafter
defined) of third parties and it has good and sufficient capacity, power,
authority and right to enter into, execute and deliver this Agreement, to
complete the transactions contemplated hereby and to duly observe and perform
the covenants and obligations contained herein; and



1.2.3.  
All necessary corporate action has been taken by the Vendor to authorize and
approve the execution and delivery of this Agreement, the completion of the
transactions contemplated hereby and the observance and performance of the
covenants and obligations contained herein; and



1.2.4.  
To the best of Vendor’s knowledge there are no claims, actions, suits, or
proceedings pending or, to the knowledge of Vendor, threatened by or against or
affecting Vendor, at law or in equity, before any court or other governmental
agency or instrumentality, domestic or foreign, or before any arbitrator of any
kind, whether voluntary or involuntary, the effect of which could or will
interfere with any of the rights granted to the Purchaser hereunder.



2.  
Definitions



2.1.  
“Software” shall mean proprietary single and multiplayer Internet gaming
software consisting of a series or sequence of signals, or instructions,
statements, or fonts stored on any media in machine readable form, and any
related  materials such as, but not limited to, graphics, flow charts, logic
diagrams, manuals, and listing, used to facilitate Internet gaming and owned by
the Vendor. In addition, the Software must contain all of the requirements
described in Appendix A of this Agreement.



2.2.  
“Source Code” shall mean any collection of statements, declarations, database
scripts or stored procedures written in some human-readable computer programming
language in the Software.



2.3.  
“Confidential Information” shall mean material in the possession of a Party
which is not generally available to or used by others or the utility or value of
which is not generally known or recognized as standard practice, including,
without limitation, all financial business and personal data relating to the
Party’s clients, any non-public information about associates, affiliates,
subsidiaries, consultants, directors and employees of the Party or its business
and marketing plans, strategies and methods, studies, charts, plans, tables and
compilations of business industrial information, computer software and computer
technology whether patentable, copyrightable or not, which is acquired or
developed by or on behalf of the Party or its affiliates and associates from
time to time.



2.4.  
“Intellectual Property
Rights”                                                      means all rights in
ideas, inventions, technical information, data, designs, know-how and the like
in relation to the Source Code and the Software including but not limited to
rights arising under patents, utility models, registered designs and other forms
of protection and applications therefore and under copyright and trademark and
in respect of confidential information.



2.5.  
“Parties” shall mean both the Vendor and the Purchaser, and “Party” shall mean
any one of them.



2.6.  
“Consideration” shall mean all amounts that the Purchaser has agreed to pay to
the Vendor pursuant to this Agreement including, without limitation, as
hereinafter defined in Clause 6 of this Agreement and in the manner as provided
in Clause 6 below.

 
 
2

--------------------------------------------------------------------------------

 
 
3.  
Indemnification



3.1.  
The Purchaser acknowledges and agrees that neither the Vendor nor any of its
shareholders, directors, officers, employees, agents, representatives,
associates and affiliates will be liable to the Purchaser or to the Purchaser’s
customers for any special, indirect, consequential, punitive or exemplary
damages, or damages for loss of profits or savings, in connection with this
Agreement, the Software, Source Code or any other information, material or
services provided by Vendor to the Purchaser under this Agreement.  If, despite
the foregoing limitations, the Vendor or any of its shareholders, directors,
officers, employees, agents, representatives, affiliates or associates should
become liable to the Purchaser or to any other person (a “Claimant”) in
connection with this Agreement, then the maximum aggregate liability of the
Vendor, its shareholders, directors, officers, employees, agents,
representatives, affiliates and associates for all such things and to all such
parties will be limited to the lesser of: (i) the actual amount of loss or
damage suffered by the Claimant; or (ii) the amount paid by the Purchaser to the
Vendor pursuant to this Agreement.



3.2.  
The Purchaser shall keep the Vendor fully and effectively indemnified on demand
from and against any and all losses, claims, damages, costs, charges, expenses,
liabilities, demands, proceedings and actions which the Vendor may sustain or
incur, or which may be brought or established against it by any person and which
in any case arise out of or in relation to or by reason of:

3.2.1.  
Any breach by the Purchaser of its obligations or its representations and
warranties under this Agreement; or



3.2.2.  
Any unauthorized action or omission of the Purchaser or its employees.



4.  
Condition of Purchase



4.1.  
The Purchaser acknowledges and agrees that its rights in and to the copy of the
Source Code will be perpetual, world-wide, non-exclusive, transferable,
sub-licensable, assignable unlimited and royalty free license of the copy of the
Software and all related documentation from Purchaser with non-restricted rights
to sell, license, sublicense, modify, alter, create derivative works from and
otherwise use the copy of the Software and the related documentation, including
all derivative works which are subsequently created by Licensee, when the
Consideration per Clause 6 of this Agreement is paid in full. The purchaser may
not resell the Source Code without written permission from the Vendor for a
period of 12 months from the Effective Date of this Agreement. The Purchaser
shall have no rights to the copy of the Software until the Consideration, as per
Clause 6 of this Agreement, is paid in full. The Purchaser shall lose all rights
to the copy of the software, if the Consideration, as per Clause 6 of this
Agreement is not paid in full within the said time period.





5.  
Assignment of Source Code



5.1.  
Provided that the Considerations as defined in Clause 6 of this Agreement is
paid to the Vendor in full, the Vendor shall sell, transfer and deliver a copy
of the Source Code of the Software to the Purchaser within 30 business days
after the items in Appendix A are completed or when the Software is made
available to the Purchaser’s customers, whichever comes earlier. The Vendor is
deemed to be fulfilled its obligations under this Agreement in full when the
Source code is delivered to the Purchaser.



5.2.  
The Purchaser shall have the right to modify the copy of the Source Code
delivered by the Vendor provided that the copy of the Source Code shall only be
used for the purpose of and in connection with the furtherance and development
of the Purchaser’s Business.



5.3.  
Notwithstanding anything contained in this Agreement to the contrary, no rights
(including, without limitation, title) in and to the copy of the Source Code
shall be transferred to the Purchaser unless and until the Vendor has received
the Consideration in full.



5.4.  
Except for the assignment of one copy of the Source Code to the Purchaser
subject to the terms and conditions of this Agreement, the Vendor retains all
right, title and interest in and to the Software and the Source Code (including
without limitation, the right to assign copies of the Source Code or to grant
licenses of the Software to third parties without any limitations whatsoever.).



 
3

--------------------------------------------------------------------------------

 


6.  
Consideration



6.1.  
In consideration of the assignment of a copy of the Source Code pursuant to
Clause 4 of this Agreement, the Purchaser shall pay to the Vendor by wire
transfer a total sum of CAD$344,412.50 plus HST in the following manner:



6.1.1.  
The sum of CAD$291,912.50 (“First Payment”) plus HST shall be paid to the Vendor
within 5 business days after the signing of this Agreement by both parties, and



6.1.2.  
The sum of CAD$52,500 (“Final Payment”) plus HST shall be paid to the Vendor
within 10 business days after the items in Appendix A is completed, or when the
Software is made available to Purchaser’s customers, or within 180 days after
the signing of this Agreement by both parties, whichever comes earlier.





7.  
Term and Termination



7.1.  
This Agreement shall commence and be deemed effective on the date when fully
executed by both parties (the “Effective Date”).



7.2.  
If either Party is in breach of any term or condition other than a breach by the
Purchaser in making any payment to the Vendor pursuant to the Consideration
covered by this Agreement and Clause 4 of the Agreement, the complying Party may
give a 30 day written notice to the non-complying Party to cure such breach, and
if after the expiry of the 30 day period such breach has not been cured by the
non-complying Party, then the complying Party may terminate this Agreement
without any further notice.



7.3.  
The Vendor may terminate this Agreement upon seven (7) days’ written notice to
Purchaser if the Purchaser is in arrears in making any payment for any amount
that may be due and owing to the Vendor, provided that the Purchaser shall be
entitled to remedy such default within the aforementioned seven (7) day notice
period.  Upon termination, the Purchaser shall forfeit any and all amounts that
may have been paid by the Purchaser, and the Vendor shall have no further
obligation to the Purchaser.



7.4.  
Either Party may terminate this Agreement at any time upon seven days’ written
notice if the other Party becomes bankrupt or insolvent or ceases carrying on
business for any reason.



7.5.  
Upon termination of this Agreement, each Party shall immediately return to the
other Party any and all of the materials and Confidential Information of the
other Party which are in the possession of that Party or its agents, employees,
principals, directors and representatives.



7.6.  
Upon termination of this Agreement, provided that this Agreement has not been
terminated as a result of any breach of the terms and conditions of this
Agreement by the Vendor, the Purchaser shall forfeit any and all amounts that
may have been paid by the Purchaser, and the Vendor shall have no further
obligation to the Purchaser.

 
8.  
Confidentiality



8.1.  
Except as may be required by securities laws, the Parties shall not disclose,
publish, or disseminate Confidential Information of the other Party to anyone
other than those of its employees or others with a need to know, and the Parties
agree to take reasonable precautions to prevent any unauthorized use,
disclosure, publication, or dissemination of Confidential Information of the
other Party.  The Parties agree not to use Confidential Information of the other
Party otherwise for its own or any third party’s benefit without the prior
written approval of an authorized representative of the other Party in each
instance.



8.2.  
All Confidential Information, and any Derivatives thereof whether created by any
of the Parties, remains the property of that Party and no license or other
rights to such Confidential Information is granted or implied hereby.  For
purposes of this Agreement, “Derivatives” shall mean: (a) for copyrightable or
copyrighted material, any translation, abridgement, revision or other form in
which an existing work may be recast, transformed or adapted; (b) for patentable
or patented material, any improvement thereon; and (c) for material which is
protected by trade secret, any new material derived from such existing trade
secret material, including new material which may be protected by copyright,
patent and/or trade secret.



 
4

--------------------------------------------------------------------------------

 


9.  
Non-Solicitation



9.1.  
Each Party agrees and warrants not to directly or indirectly solicit, interfere
with, induce, encourage or endeavor to entice away from the other Party and its
shareholders, affiliates, subsidiaries and related parties any customer or any
person, purchaser, business partner, firm or corporation in the habit of dealing
with that other Party and its shareholders, affiliates, subsidiaries and related
parties, or interfere with or entice away any director, officer or employee of
that other Party or its shareholders, affiliates, subsidiaries and related
parties.



10.  
General Provisions



10.1.  
Notices



10.1.1.  
Unless otherwise provided in this Agreement, any notice provided for under this
Agreement shall be in writing and shall be sufficiently given if delivered
personally, or if sent via email which shall be deemed received upon
confirmation of the email sent, or if transmitted by facsimile which shall be
deemed received upon confirmation of the actual transmission of the facsimile,
or if mailed by prepaid registered post which shall be deemed received upon the
actual delivery to the recipient addressed to the Parties at their respective
addresses set forth below or at such other addresses as may be specified from
time to time by notice:



To the Vendor:         Las Vegas From Home.com Entertainment Inc
      Suite 1000 – 1177 West Hastings Street
      Vancouver, BC, Canada V6E 2K3


To the Purchaser:    Intelimax Media Inc.
      Suite 2320 - 555 West Hastings St.
      Vancouver, BC, Canada, V6B 4N4


10.2.  
Entire Agreement and Schedule



10.2.1.  
The Parties agree that this Agreement constitutes the complete and exclusive
statement of the terms and conditions between the Purchaser and the Vendor
covering the performance hereof and cannot be altered, amended or modified
except in writing executed by a duly authorized representative of each Party.
The Purchaser further agrees that any terms and conditions of any purchase order
or other instrument issued by the Purchaser in connection with this Agreement
which is in addition or inconsistent with the terms and conditions of this
Agreement shall not be binding on the Vendor and shall not apply to this
Agreement.



10.3.  
Arbitration



10.3.1.  
Except if either party is seeking to obtain equitable relief, any dispute in
connection with this Agreement shall be settled by arbitration in accordance
with any Arbitration Act that shall be mutually agreed upon between the Parties;
provided, however, should any dispute arise under this Agreement, the Parties
shall endeavor to settle such dispute amicably between themselves. In the event
that the Parties fail to agree upon an amicable solution, such dispute shall be
finally determined by arbitration as aforesaid (except if either party is
seeking to obtain equitable relief.)



10.4.  
Good Faith



10.4.1.  
The Parties acknowledge to one another that each respectively intends to perform
its obligations as specified in this Agreement in good faith.



10.5.  
Parties to Act Reasonably



10.5.1.  
The Parties agree to act reasonably in exercising any discretion, judgment or
approval that may be required to affect the purpose and intent of this
Agreement.

 
 
5

--------------------------------------------------------------------------------

 
 
10.6.  
Governing Law



10.6.1.  
This Agreement and the Schedule shall be governed by and construed in accordance
with the laws of the Province of British Columbia and both parties hereby submit
to the non-exclusive jurisdiction of the courts located in the City of
Vancouver.



10.7.  
Time to be of the Essence



10.7.1.  
Time shall be of the essence of this Agreement.





10.8.  
Number and Gender



10.8.1.  
In this Agreement the use of the singular number includes the plural and vice
versa, the use of any gender includes all genders, and the word “person”
includes an individual, a trust, a partnership, a body corporate and politic, an
association and any other incorporated or unincorporated organization or entity.



10.9.  
Captions



10.9.1.  
Captions or descriptive words at the commencement of the various sections are
inserted only for convenience and are in no way to be construed as a part of
this Agreement or as a limitation upon the scope of the particular section to
which they refer.



10.10.  
Non-Assignability and Non-Transferability by the Purchaser



10.10.1.  
This Agreement is personal to the Purchaser, and the Purchaser may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Vendor, and such consent may be unreasonably withheld by
the Vendor.



10.11.  
Sale, Assignability and Transferability by the Vendor



10.11.1.  
At any time during the term of this Agreement, the Vendor may sell, assign or
transfer, partially or wholly, any of its rights and/or obligations covered by
this Agreement to any person or entity that controls, is controlled by or is
under common control with the Vendor, without the consent of the Purchaser.



10.11.2.  
At all times and without any exceptions whatsoever the Vendor and/or LVFH may
sell or license or transfer any and all copies of the Software and/or of the
Source Code including, but not limited to, all documentation, database, code and
logic which describe and/or form part of the Software and/or of the Source Code
without the consent of the Purchaser or of the Purchaser’s Group.



10.12.  
Benefit



10.12.1.  
This Agreement shall ensure to the benefit of and be binding upon the Parties
herein and their successors and permitted assigns.



10.13.  
Waiver



10.13.1.  
No condoning, excusing or waiver by any Party hereto of any default, breach of
non-observance by any other Party hereto, at any time or times with respect to
any covenants or conditions herein contained, shall operate as a waiver of that
Party’s rights hereunder.

 
 
6

--------------------------------------------------------------------------------

 
 
10.14.  
Further Assurance



10.14.1.  
Each of the Parties hereto hereby covenants and agrees to execute such further
and other documents and instruments and to do such further acts and other things
as may be necessary to implement and carry out the intent of this Agreement.



10.15.  
Cumulative Rights



10.15.1.  
All rights and remedies of each of the Parties are cumulative and are in
addition to and shall not be deemed to exclude any other rights or remedies
allowed by law except as specifically limited hereby. All rights and remedies
may be exercised concurrently.



10.16.  
Severability



10.16.1.  
If any part of this Agreement is unenforceable because of any rule of law or
public policy, such unenforceable provision shall be severed from this
Agreement, and this severance shall not affect the remainder of this Agreement.



10.17.  
No Partnership



10.17.1.  
Notwithstanding anything in this Agreement, no part of this Agreement, nor the
Agreement as a whole shall be construed as creating a partnership or agency
relationship between the Parties.  If any part of this Agreement should become
construed as forming a partnership or agency relationship, that part shall be
amended such that no partnership or agency relationship is created, but that
part achieves what it was originally intended to achieve.



10.18.  
Interpretation



10.18.1.  
In the interpretation of this Agreement or any provision hereof, no inference
shall be drawn in favor of or against any Party by virtue of the fact that one
Party or its agents may have drafted this Agreement or such provision.



10.19.  
Facsimile



10.19.1.  
This Agreement may be executed by facsimile and if so executed shall be legal,
valid and binding on the Parties to this Agreement.



10.20.  
Force Majeure



10.20.1.  
Neither Party shall be liable to each other for any delay or failure to perform
any material obligation under this Agreement, if the delay or failure is due to
an event or events beyond its control including, but not limited to, war,
strikes, fires, floods, Acts of God, governmental restrictions or changes, power
slowdowns or failures, computer slowdowns or failures, software slowdowns or
failures or damage or destruction of any network facilities or servers.



10.21.  
Press Releases

10.21.1.  
The Parties agree that they may issue press releases announcing this Agreement,
provided that each Party provides reasonable advance notice of the contents of
its respective press release and reasonably cooperates with the other Party as
to revisions suggested by the other Party.



10.22.  
 Dollar Amounts



10.22.1.  
All references to money or specific dollar amounts in this Agreement are in
Canadian Dollars.

 
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]


 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the Parties have hereunder executed this Agreement as of the
day and year first above written.



 Witnessed by:    For and on behalf of:        
)
)
Las Vegas From Home.com Entertainment Inc.
 /s/ Robert Bell
)
/s/ Jake Kalpakian
Signature of Witness
)
Authorized Signatory
      Robert Bell, Operations Manager
)
Jake Kalpakian, President 
[Print name of Witness]
)
[Print name of Authorized Signatory]

 
 

Witnessed by:   For and on behalf of:        
)
)
Intelimax Media Inc.
/s/ Carol Little
)
/s/ Glen Little
Signature of Witness
)
Authorized Signatory
      Carol Little
)
Glen Little, President
[Print name of Witness]
)
[Print name of Authorized Signatory]

 
 
8

--------------------------------------------------------------------------------

 

Appendix A


1)  
LVFH Gaming Platform – September 1st, 2011



The LVFH Gaming Platform (the “Platform”) must be modified to support a
web-based social gaming website at www.gamboozle.com. The design and look and
feel of this website will be provided by an external party, which must be
adapted to the Platform. The Platform shall allow users the following features
but not limited to:


a)  
Register an account

 
b)  
Login with a regular account or a Facebook account

 
c)  
Play Texas Hold’em and Multiplayer Blackjack using virtual currency, within a
web browser

 
d)  
Pay for a subscription via credit card, that provides the user with virtual
currency and/or special privileges within the website

 
e)  
Refer a friend via web URL and/or signup code, to receive a monthly referral
residual of $5 USD for each referred friend that pays for a monthly subscription
or a one-time 25% referral fee for yearly memberships

 
f)  
Achieve different VIP levels or milestones by playing more games or spending
more time at the site

 
g)  
Upload own avatar and view avatars of other users

 
h)  
Use games and other existing features illustrated at www.kong88.com as of April
1, 2011, with the exception of single player casino games which are not part of
the platform.

 
i)  
Player Profile including, name, status, player records, player indicator
(on/off)

 
The Platform shall be designed to run from a web browser, and shall be tested to
support specific environments which include:
 
-  
Windows XP/7, Internet Explorer 8/9

-  
Windows XP/7, Firefox 4+

-  
Windows XP/7, Chrome 10+

-  
Max OS X, Safari 5+



To play the flash-based games, Adobe Flash Player 10.2+ browser plug-in must be
installed.


Other environments may operate correctly, however they shall be unsupported and
untested.
 
 
9

--------------------------------------------------------------------------------

 
 
2)  
Multiplayer American Roulette – September 1st, 2011



Multiplayer American Roulette must be added to the Platform, which shall allow
users the following features but not limited to:


a)  
Play American Roulette with up to 20 players at the same time using virtual
currency, within a web browser

 
b)  
Socialize with other players via in-game chat

 
c)  
Compete with other players in leaderboard based tournaments

 
3)  
Daily Fantasy Sports – September 1st, 2011



Daily Fantasy Sports must be added to the Platform. The system must utilize a
sports data feed from a third party provider to supply the sports statistics
that enable the software to operate. The system shall allow users the following
features but not limited to:


a)  
Participate in matches against other users with real money entry fee and real
money cash prizes based on:

 
i)  
Selecting a league, which is one of the National Hockey League (NHL), Major
League Baseball (MLB), National Basketball Association (NBA), or National
Football League (NFL), then

 
ii)  
Selecting a match, then

 
iii)  
Selecting a set of athletes from the list, then

 
iv)  
Allowing the software to determine a winner by comparing scores between
registrants, whereby the score is based on the performance statistics of each
user’s selection of athletes for the given day

 
b)  
Create a match by selecting options that include at least: number of players,
game format (auto-draft or salary cap only), entry fee, and prize structure

 
c)  
Challenge friends to matches via username or email

 
d)  
View own match in progress and receive near real-time updates to athlete
statistics and user’s score

 
e)  
View own results of previous matches

 
f)  
Deposit real money funds via credit card, in which funds are available for
Fantasy Sports only

 
g)  
Withdraw real money via cheque and/or bank draft

 
10